EXHIBIT 32.1 CERTIFICATE OF THE CHIEF EXECUTIVE OFFICER OF INDEPENDENT BANK CORPORATION Pursuant to Section906 of the Sarbanes-Oxley Act of 2002: I, William B. Kessel, President and Chief Executive Officer of Independent Bank Corporation, certify pursuant to Section906 of the Sarbanes-Oxley Act of 2002 that: The annual report on Form 10-K for the annual period ended December 31, 2012, which this statement accompanies, fully complies with requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934 and; The information contained in this annual report on Form 10-K for the annual period ended December 31, 2012, fairly presents, in all material respects, the financial condition and results of operations of Independent Bank Corporation. Date:March 13, 2013 /s/ William B. Kessel William B. Kessel President and Chief Executive Officer The signed original of this written statement required by Section906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section906, has been provided to Independent Bank Corporation and will be retained by Independent Bank Corporation and furnished to the Securities and Exchange Commission or its staff upon request.
